>r~*




                                                                              January 5, 2015


                                   COURT OF APPEALS
                    THIRD DISTRICT OF TEXAS AT AUSTIN


                 COURT OF APPEALS NUMBER 03-1400485-CV
                    TRIAL COURT CASE NUMBER 295,941-C

                               STYLE:    JOHN REED JR.
                        V. FARMERS INS. GROUP ET AL.



                  APPELLANT SECOND MOTION TO EXTEND
                             TIME TO FILE THE BRIEF
                            PRUSUANT TO RULE 10.5 (b)

TO THE HONORABLE SAID COURT:


   Appellant states the deadline to file the Brief is Jan. 2, 2014. Appellant is seeking
additional time of at lease 10 days to (2) two weeks after the trial clerk complete
appellant Second Request To Supplement The Record; whereas, appellantis filing the
Second Supplement on this day of Jan. 30, 2014 at the trial clerk office.

  Appellant filed the First Supplement of the clerk record on Dec. 11, 2014.
Subsequently, on Dec. 29, 2014 the trial court appeal clerk; Lacy stated she was
forwarding the supplemented clerk record in the mail to appellant on this day.
Appellant had requested only pages 1-75 of the defendants Claim Summary documents
to support the Brief on certain claims but Lacy is including the package of 216 pages
that had been over looked. It will probably take a " minute or two" to review them all.
There have been one previous extension granted to the appellant regarding the item in
question. Appellant is attaching a copy of the First Supplement of the clerk record that»
he presented to the trial clerk.

     Wherefore, appellant request this Honorable Court to allow the extended time as
requested after the Second Supplement have been entered into the trial court clerk
record. These Supplementation will actually support the appellant in present a proper
and meaningful Brief to this Honorable Court.


                                                                         *£C£/V££T
                                                                         UN 05 2015
                                  IPKCTFULLY SUBMITTED


                          JOHN REED JR. 715 SO. 32nd STREET
                                 TEMPLE, TEXAS 76501
                             254 778 2558 CELL 254 913 2358


                                   WILLIS MARTIN JR.
                                   1318 SO. 2nd STREET
                                 TEMPLE, TEXAS 76504
                                        254 7632246



                              CERT1F1CATK OF SERVICE


      I hereby certify that atrue and correct copy ofthe foregoing motion was
forwarded to the clerk ofthe Third Court OfAppeals on this 30th day ofDec. 2014 and
faxed to the Defendants counsel also.

   Appellant have made an attempt to contact the defendants counsel with no answer at
this time. Appellant is also sending an additional copy in aselfaddressed envolope for
the clerk to return after file marking the Motion.



                           Sincere,y <^w(W(^.
                                                John reed jr.


                             Willis Martinjr.
                                                                   &Js&r
                                        JOHN REED JR.
                                    715 SO. 32nd STREET
                                  TEMPLE, TEXAS 76501
                                254 778 2558 cell 254 913 2358
DEC. 10, 2014
SHEL1A V. NORMAN
DISTRICT CLERK
                                                                                                 8b
BELL COUNTY, TEXAS
1201 HUEY ROAD/P. O. BOX 909
Bi;i,TON, TEXAS 76513                                                                          iT«"8
RE:       CAUSI • NO, 259,941 -C
STYLE; JOHN REED JR. V. FARMERS INS. GROUP et al>
                         MOTION FOR SUPPLEMENTATION Oh'
                            TOE TRIAL COURT RECORD
                            PURSUANT TO APPELLATE RULE
                                      34.5 (c) (1)
HELLO CLERK
       Appellant is presenting this letter to direct the trial court clerk to prepare, certiiy, and
 lie in the appellate
file         ippellatc court a supplement containing the omitted items stated below:
       a. Enter the 12 exhibits that appellant had attached to the Second Amended
          Complaint that was filed on Feb. 18,2014.
       b. Enter Farmers las. Group, Claim Summary; Activity/Log Details pages 1-75,
          especially pages 70-75.
                                             Sincerely
                                                           MMi^X<n
             John Reed JR                                     Willis Martin JR.
„__«.„,___ °F™E RETURN ADDRESS, FOLD ATDOTTED LINE
               umiiiiaiMMiiii
                                                                                     U.S. POSTAL
                                                                                     TEMPLE.T*
                                                                                        76501,A
                                                                                     DEC 30. 1*
                                                         UNITED STATES
                                                                                         AMOUNT
                                                         POSTAL SERVICE
_2; 7D14 5120 DDD1 1663 3S56
                                                               1000
                                                                          787' '
                                                                                         $7.15
                                                                                         000280^
                                                                                   zl^
                                                                          *2/ 7??//'
                                                     /